11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Trevon Reshaud Jeter,                         * From the 42nd District Court
                                                of Taylor County,
                                                Trial Court No. 28140A.

Vs. No. 11-19-00356-CR                        * December 19, 2019

The State of Texas,                           * Per Curiam Memorandum Opinion
                                                (Panel consists of: Bailey, C.J.,
                                                Stretcher, J., and Wright, S.C.J.,
                                                sitting by assignment)
                                                (Willson, J., not participating)

     This court has considered Trevon Reshaud Jeter’s motion for withdrawal of
his notice of appeal and concludes that the motion should be granted. Therefore,
in accordance with this court’s opinion, the appeal is dismissed.